Citation Nr: 0033663	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	James W. Stanley, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1978, 
with subsequent service in the Air National Guard and the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied service connection 
for PTSD, and determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for tinnitus.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1989, the RO 
denied a claim of entitlement to service connection for 
tinnitus.

2.  The evidence received since the RO's April 1989 decision, 
which denied service connection for tinnitus, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for tinnitus. 

3.  The preponderance of the evidence is against the claim 
that the veteran has tinnitus due to his service.

4.  The veteran did not engage in combat.

5.  The veteran's PTSD symptoms have not been attributed to a 
verified inservice stressor.  


CONCLUSIONS OF LAW

1.  The RO's April 1989 decision, in which the RO denied a 
claim of entitlement to service connection for tinnitus, 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
RO's April 1989 decision denying the appellant's claim for 
tinnitus, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  

3.  Tinnitus was not incurred or aggravated during active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

4.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

A.  New and Material 

The Board initially notes that in March 1981, the RO denied a 
claim for tinnitus.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).  The RO 
denied a second claim for tinnitus in April 1989.  There was 
no appeal, and the RO's decision became final.  Id.  In 
November 1996, the veteran filed to  reopen his claim.  In 
February 1997, the RO determined that no new and material 
evidence had been submitted to reopen a claim for tinnitus.  
A notice of disagreement was received in March 1997, and a 
statement of the case was issued in June 1997.  Since the 
veteran addressed the issue of service connection for 
tinnitus at the RO hearing in November 1997, and there is a 
transcript of his testimony on file, the hearing transcript 
is a timely Substantive Appeal.  See 38 C.F.R. § 20.202 
(2000); see also Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(when oral remarks (i.e., hearing testimony) are transcribed, 
a statement becomes written).

The Board further notes that a review of the July 2000 
supplemental statement of the case shows that the issue was 
listed as a "new and material evidence to reopen a claim for 
service connection for tinnitus."  A review of the claims 
files shows that the RO afforded the veteran an examination 
in connection with this claim, as well as a medical 
etiological opinion, obtained VA and non-VA treatment 
records.  A review of the July 2000 SSOC shows that, 
notwithstanding the manner in which the issue was framed, the 
RO in fact reopened the claim, weighed the evidence, and 
denied the claim on the merits.  However, despite the RO's 
denial of this claim on the merits, the Board must consider 
the threshold question of whether new and material evidence 
has been submitted to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

For the reasons provided below, the Board finds that the 
veteran's claim of service connection for tinnitus must be 
reopened.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's April 
1989 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's April 1989 
decision included service medical records which showed that 
the veteran was treated for ear symptoms twice in November 
1976.  The remainder of the service medical records were 
silent as to complaints, treatment or a diagnosis involving 
the ears.  The veteran's separation examination report, dated 
in March 1978, showed that his ears and drums were clinically 
evaluated as normal.  The report noted "tinnitus A.D. (right 
ear) since 1976, audio normal this exam, treated when 
symptomatic, not incapacitating."  

The relevant post-service medical evidence included an Air 
National Guard examination report, dated in December 1980, 
which noted tinnitus, right ear, since 1976, NCD (not 
considered disabling).  VA physical and audiological 
examination reports, dated in February 1981, showed that 
tinnitus was not found.  A March 1989 VA physical examination 
report contained a diagnosis of bilateral constant tinnitus, 
and shows that the veteran reported a history of persistent 
"popping" bilaterally following a cold suffered in England 
in 1976.  

In its April 1989 decision, the RO determined that the 
evidence did not warrant the conclusion that tinnitus was 
shown in service, and denied service connection for tinnitus.  
At the time of the RO's April 1989 decision, there was no 
competent evidence of a nexus between the veteran's service 
and his tinnitus.  

Evidence received since the RO's April 1989 decision includes 
records from the Air National Guard, dated in 1981, which 
show that the veteran was profiled for hearing loss, with no 
mention of tinnitus.  The veteran also complained of tinnitus 
and/or was diagnosed with tinnitus, in reports from Little 
Rock Ear, Nose and Throat Clinic (LRENT), a VA treatment 
report, the Affiliated Ear, Nose and Throat Clinics of 
Arkansas (AENTCA), the Arkansas Primary Care Clinic-Central 
and Arkansas Otolaryngology, P.A. (hereinafter "A.O."), 
collectively dated between 1992 and 2000.  Of particular 
note, an April 1999 report from a physician at A.O., Dr. 
Williamson, indicates that the veteran was treated in March 
1997 for hearing loss and tinnitus.  Dr. Williamson stated, 
"I understand that you have been around a lot of noise 
exposure in the past, including military planes as well as 
artillery practice.  This type of noise exposure can 
certainly cause a sensorineural hearing loss such as yours 
with the resulting tinnitus."

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As previously stated, in April 1989, the RO denied the claim, 
essentially for lack of nexus between tinnitus and the 
veteran's service.  The submitted evidence includes Dr. 
Williamson's April 1999 letter, in which he indicated that 
the veteran was exposed to noise during service which could 
have caused his tinnitus.  This evidence was not of record at 
the time of the RO's April 1989 decision, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  In addition, Dr. 
Williamson's letter serves as a competent opinion linking 
current tinnitus to the veteran's service.  The Board 
therefore finds that Dr. Williamson's April 1999 letter 
pertains to the evidentiary defect which was the basis for 
the RO's April 1989 decision, and that it therefore bears 
directly and substantially upon the issue at hand.  The Board 
thus concludes that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  



B.  Merits Analysis

The veteran essentially asserts that he has tinnitus as a 
result of his service.  In particular, he asserts that the 
notations of tinnitus in his service medical records warrant 
a grant of service connection. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosedafter 
discharge when.  In such instances, a grant of service 
connection is warranted only when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service..  See 38 C.F.R. § 
3.303(d) (2000).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Initially, the Board points out that the only mention of 
tinnitus in the service medical records is found in the 
veteran's separation examination report, dated in March 1978, 
which noted "tinnitus A.D. (right ear) since 1976.  However, 
this notation appears to be a bare transcription of lay 
history, as service medical records are entirely silent as to 
complaints, treatment or a diagnosis involving tinnitus.  See 
e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
addition, the separation examination report shows that his 
ears and drums were clinically evaluated as normal, that his 
audio examination was normal, and that tinnitus was only 
treated when symptomatic and was not incapacitating.  Given 
the findings in the separation examination report, and the 
complete lack of clinical evidence of tinnitus during 
service, the Board finds that tinnitus is not shown to have 
become chronic during service.  See 38 C.F.R. § 3.303(c).  

With regard to the post-active duty medical evidence, this 
evidence includes an Air National Guard examination report, 
dated in December 1980, which notes tinnitus, right ear, 
since 1976, NCD (not considered disabling).  Another record 
from the Air National Guard, dated in 1981, shows that the 
veteran was profiled for hearing loss, with no mention of 
tinnitus.  

A February 1981 VA examination report shows that the veteran 
complained of a popping in his ears.  However, the examiner 
stated that this was due to a variation of pressure around 
the tympanic membrane.  The ear examination was normal, and 
the examiner stated that tinnitus was not found.  

The claims files include reports from several private health 
care providers (LRENT, AENTCA, APCC and A.O.), as well as a 
VA treatment report.  This evidence is collectively dated 
between 1992 and 2000, and shows that the veteran complained 
of tinnitus and/or was diagnosed with tinnitus.  Other 
relevant medical evidence includes an April 1994 VA treatment 
report which shows that the veteran denied tinnitus.  In 
addition, a number of VA psychiatric treatment reports show 
that the veteran was noted to have audio hallucinations, to 
include audio hallucinations of guns popping.  See e.g., VA 
treatment reports of October 1995 and March 1996.  An April 
2000 VA audiological examination report indicates that the 
findings were inconsistent, and that pure tone and speech 
audiometry results were judged to be unacceptable.  A June 
2000 opinion from a VA expert, John C. Campbell, M.A. CCC/A, 
determined that there was no nexus between the veteran's 
tinnitus and his service.  A lay statement from R.L.F., dated 
in March 2000, asserts that he was a fellow airman who served 
with the veteran.  He further states that their training 
involved using a large variety of weapons, to include hand 
guns, machine guns and hand grenades.  An attached sheet 
notes that the duties and responsibilities of a security 
force personnel may include use of deadly force to protect 
personnel and resources.  

The Board finds that the preponderance of the evidence does 
not show that the veteran has tinnitus due to his service.  
With regard to the reports of tinnitus in an Air National 
Guard report dated in 1980, the record does not show that the 
statement involving tinnitus was based on clinical findings, 
and this notation appears to be nothing more than a 
recitation of lay history.  This evidence is therefore 
afforded little probative value.  See LeShore, supra.  In 
this regard, the Board notes that a VA examination report 
dated in February 1981 shows that tinnitus was not found.  In 
addition, the next post-service medical evidence of a 
diagnosis of tinnitus is found in reports from private health 
care providers dated in 1992.  This evidence therefore comes 
about 14 years after separation from service, and this fact 
weighs against the claim.  See Maxson v. Gober, No. 99-7160 
(Fed. Cir. Oct. 27, 2000).  In addition to the foregoing, the 
Board finds that the June 2000 opinion from the VA expert is 
highly probative evidence which weighs against the claim.  In 
this opinion, it was indicated that a review the veteran's 
claims files and the April 2000 VA examination report had 
been made.  The expert concluded that the veteran's claim for 
tinnitus was not supported by past or current clinical data 
or the historical record, including military records.  The 
expert further stated that the veteran's claim that he has 
tinnitus as the result of acoustic trauma was not supported 
by clinical findings.  He explained that the clinical 
findings were not consistent with damage to the cochlear 
mechanisms from noise exposure or acoustic trauma.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim for tinnitus, and that the 
claim must be denied.

In reaching this decision, the Board has considered the April 
1999 report from Dr. Williamson to the effect the veteran was 
around a lot of noise during service, and that this type of 
noise exposure can cause tinnitus.  However, the probative 
value of Dr. Williamson's opinion is lessened by the fact 
that it does not appear to have been based on a review the 
veteran's claims files, see Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993), and 
his opinion is equivocal in its terms.  Therefore, the Board 
has determined that the probative value of Dr. Williams's 
opinion is outweighed by the other evidence, which indicates 
that the veteran does not have tinnitus due to his service.  


II.  PTSD

The veteran asserts that he has PTSD as a result of 
participation in combat, and a near-crash of a plane, while 
on temporary duty (TDY) in Cambodia, during the period 
(approximately) from April to August of 1974.

The Board initially notes that a review of the record 
discloses that the veteran has been diagnosed as having PTSD 
as a result of stressful incidents he reportedly experienced 
during service.  Such medical records include an April 1996 
VA hospital examination report which shows that the veteran 
has been diagnosed as having PTSD, and which appears to link 
PTSD to claims of stressors encountered during service.

With regard to VA's duty to assist, a review of the claims 
files shows that the RO sent the veteran a "PTSD 
questionnaire" in August 1996, and requested that he provide 
details of his claimed stressors during service.  In this 
letter, he was also informed of his responsibility to obtain 
evidence in support of his claim.  In September 1996, the RO 
received the veteran's completed PTSD questionnaire, together 
with a letter detailing his claimed stressors.  Several lay 
statements have also been submitted in support of the claim.  
In January 1998, a response to the RO's request for the 
veteran's personnel file was received from the National 
Personnel Records Center (NPRC).  The NPRC stated that the 
veteran's "201 file" and "AF-7" were not of record.  In 
February and August of 1998, the RO sent requests to the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR) 
for verification of the claimed stressors.  An "interim" 
reply was received from the USASCRUR in February 1998, in 
which the USASCRUR stated that the veteran had not provided 
sufficient information to conduct meaningful PTSD research, 
to include complete unit designation to the squadron level 
and specific combat dates to within 30 days.  In March 1999, 
the RO received a letter from the USASCRUR to the effect that 
they were unable to document the claimed stressors.  The 
USASCRUR's letter notified the veteran that additional 
information was required for any additional development, to 
include complete unit designation to the squadron level and 
specific combat dates to within 30 days.  The USASCRUR's 
letter was accompanied by a unit history for the parent 
command of the veteran's unit during the time period in 
issue.  Finally, the Board notes that a great deal of VA and 
non-VA evidence has been associated with the claims files, 
and that a diagnosis of PTSD has been accepted for the 
purposes of this decision.  Under the circumstances, the 
Board is satisfied that its duty has been met and that all 
reasonable efforts to develop the record have been made, and 
that  no further assistance to the veteran is required in 
order to comply with the duty to assist.  The Board further 
notes that although the USASCRUR's February 1998 and March 
1999 letters show that the veteran was informed that he may 
request Official Military Personnel File (OMPF), it does not 
appear that he has done so.  In addition, a review of the 
veteran's testimony from his hearings, held in June and 
November of 1999, shows that he testified that he never 
received written orders for his TDY mission to Cambodia, that 
his TDY mission to Cambodia was classified, and that although 
he had obtained his service records, there was nothing in 
them to support his claim. 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran argues that he has PTSD as a result of witnessing 
stressors during his service.  Specifically, he claims the 
following stressors while on a classified TDY mission near a 
place he identified as "Khum Pat" in Cambodia, between 
about April and August of 1974: 1) he was on convoys that 
were ambushed; 2) he killed a Khmer Rouge soldier while on 
perimeter guard; 3) his plane almost crashed during his 
flight out of Cambodia; 4) a firefight and plane crash at the 
site of a downed A-7 aircraft; and 5) general exposure to 
sniper fire, shelling and at least one ground attack. 

In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.   See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  In this case, the Board 
notes that the veteran is unclear as to whether he spent two, 
three or four months on TDY in Cambodia.  See e.g., June 1999 
and September 2000 hearing transcripts.  He has variously 
reported that the claimed stressor involving a near-crash of 
his plane occurred in 1974, 1975 and 1977.  See VA outpatient 
treatment report (June 1994), Arkansas Family Counseling 
report (August 1994), November 1997 hearing transcript.  
Although there is no indication in the service records that 
the veteran ever served in Vietnam, and although none of his 
claimed stressors involve service in Vietnam, it appears that 
the veteran has repeatedly told VA and non-VA health care 
providers that he participated in combat in Vietnam.  See 
report from A.C. Smith, M.D. (July 1999), reports from the 
St. Vincent Family Clinic (March 1998, July 1999, December 
1999 and February 2000), reports from the Arkansas Primary 
Care Clinic (December 1996 and March 1997) and a VA hospital 
report dated in April 1996.  In this case, although the 
foregoing inconsistencies weaken the probative value of his 
testimony, the Board does not find that they rise to such a 
level that they warrant the conclusion that there is a 
complete lack of credibility.  Therefore, his oral and 
written testimony will be weighed together with the other 
evidence of record.  

The Board has determined that the evidence does not warrant a 
finding that the veteran participated in combat with the 
enemy.  In a recent precedent opinion issued by VA's General 
Counsel it was held that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C.A. § 
1154(b), requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99, 65 
Fed.Reg. 6256-6258 (2000).  The General Counsel also 
indicated the determination of whether a veteran engaged in 
combat with the enemy necessarily must be made on a case-by-
case basis, and that absence from a veteran's service records 
of any ordinary indicators of combat service may, in 
appropriate cases, support a reasonable inference that the 
veteran did not engage in combat; such absence may properly 
be considered "negative evidence" even though it does not 
affirmatively show that the veteran did not engage in combat.  
Id.  

In this case, there is nothing currently in the claims file 
which establishes participation in combat.  The veteran's DD 
214 does not show that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 
id.  His primary occupation specialty was listed as 
"security specialist."  Other service records indicate that 
he completed training as a security specialist on April 1, 
1974.  An "Article 15 information sheet" (AF form 3072) 
dated in October 1975, notes "none" in a block entitled 
"summary of combat service."  In addition, a March 1999 
letter from the USASCRUR shows that that agency could not 
verify participation in combat.  The claim files also include 
a unit history for the 314th Tactical Air Wing (TAW) for the 
period from April to June of 1974 ("1974 unit history"), as 
well as a broad history for the 314th Air Wing dating back to 
its inception in 1948 ("314th AW historical summary").  
Overall, these unit histories indicate that the 314th AW's 
primary mission has been to provide airlift support, to 
include transport of personnel and cargo as well as airborne 
communications.  The unit histories contain no indication 
that 314th TAW personnel went to Cambodia, participated in 
combat, came under hostile fire, or sustained any casualties 
during the relevant time period.  Finally, at his September 
20000 hearing, the veteran essentially argued that his unit 
received an Outstanding Unit Award with a "V" device, and 
that this was proof of his claim of participation in combat.  
However, although the 314th AW historical summary indicates 
that the 314th TAW was awarded the Air Force Outstanding Unit 
Award with Combat "V" device, that document states that the 
award was for operations conducted between November 1967 and 
December 1969.  This was prior to the veteran's service, and 
therefore does not serve as a basis for finding that he 
participated in combat.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The evidence against a 
finding of participation in combat includes the veteran's AF 
Form 3072, which indicates that he did not participate in 
combat, as well as a complete lack of evidence of combat in 
the veteran's other service records.  The Board has also 
determined that the veteran's oral and written testimony and 
the unit histories are insufficient to show participation in 
combat.  The Board therefore finds that the veteran did not 
participate in combat.  See Cohen v. Brown, 10 Vet. App. 128, 
145 (1997).  In reaching this determination, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim 
of participation in combat, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  
Furthermore, to the extent that medical examiners may have 
concluded that the veteran has PTSD due to combat, these were 
based on an oral history as provided by the veteran, and are 
otherwise lacking in a factual basis so as to outweigh the 
information in the veteran's service records and the service 
documents.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown , 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (" 
MANUAL  21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for " 
credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

The Board finds that the veteran does not have PTSD due to a 
verified stressor.  There is no credible supporting evidence.  
The Board initially notes that, except as noted below, the 
veteran has not come forward with the precise day, week or 
month of any of his stressors, nor has he come forward with 
the names of any men whom he saw killed or wounded.  See 
generally, MANUAL M21-1, Part VI, 11.38f(2) (Change 65, 
October 28, 1998); see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Furthermore, the Board finds that there is 
insufficient evidence to show that the claimed stressors have 
been verified.  A review of the service records, to include 
the service medical records, does not show that the veteran 
ever served in either Thailand or Cambodia, and there is no 
indication that the veteran was involved in a plane crash, 
accident or malfunction.  To the extent that the veteran 
asserted in his PTSD questionnaire, and his September 1996 
letter, that he shot and killed a man on about April 10 or 
April 15, 1974, and that he was involved in a small arms and 
mortar attack on his base on May 5 or May 8, 1974, the Board 
notes that his service records include a form entitled 
"classification/on the job training action," dated May 19, 
1974.  This form appears to indicate that he was stationed at 
Little Rock AFB at least as of that date.  Specifically, the 
originating and destination units for this document were both 
based at Little Rock AFB.  Finally, and of particular note, a 
review of the USASCRUR's letters shows that it was unable to 
verify the claimed stressors.  Accordingly, no claimed 
stressor has been verified.  

In reaching this decision, the Board has considered several 
lay statements submitted by the veteran from family members, 
co-workers, and fellow airmen, collectively dated between 
1997 and 2000.  A lay statement from R.L.F., dated in March 
2000, is remarkable for an attached sheet which notes that 
the duties and responsibilities of a security force personnel 
may involve combat.  However, only three of the lay 
statements (from W.L.W., H.K. and M.G.) assert that the 
veteran served in Thailand and/or Cambodia, and only the 
statement of M.G. contains an assertion that he may have seen 
the veteran undergo a claimed stressor.  In this letter, M.G. 
noted that he had seen the veteran at the crash site of a 
downed A-7 in Cambodia.  M.G. stated that a firefight may 
have started as he was flying away from the site in a 
helicopter.  

With regard to this stressor, the Board first notes that the 
first indication that the veteran claimed an incident 
involving a downed A-7 as a stressor was during his September 
2000 hearing, and his testimony on this point was extremely 
vague.  The first claim of this stressor therefore comes 
about two months after M.G.'s statement was received, and 
over three years after the veteran filed his claim.  In 
addition, this incident has not been verified.  Given the 
lack of evidence of service in Thailand and Cambodia, as well 
as the lack of evidence of participation in combat and a 
verified stressor, the Board finds that the lay statements 
are outweighed by the evidence against the claim.  Given the 
foregoing, the Board finds the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.  

In reaching this decision, the Board has noted that the 
veteran has submitted pages from books entitled The United 
States Air Force in Southeast Asia Tactical Airlift and USAF 
Medals in support of his claim.  However, there is nothing in 
this evidence which shows that any unit from the 314th AW was 
involved in combat in Cambodia during the time period in 
issue, or which otherwise verifies any claimed stressors.  

The VA has, without success, attempted to verify the 
veteran's claimed stressors and there is no indication that 
there is any additional evidence that could be obtained to 
verify the veteran's claimed stressors.  Given the foregoing, 
the Board finds that none of the claimed stressors have been 
verified.  In reaching this decision, the Board has noted 
that the record contains diagnoses of PTSD linked to his 
service.  However, the Board has concluded that the veteran 
did not participate in combat, and there is no verification 
of the claimed stressors to support a PTSD diagnosis.  As 
such, the diagnoses contain unsupported conclusions which are 
insufficient to warrant a grant of service connection for 
PTSD.  See Moreau; Dizoglio.  Based on the foregoing, the 
veteran's claim for service connection for PTSD fails on the 
basis that the veteran is not shown to have participated in 
combat; there is no verified stressor; and that all elements 
required for such a showing have not been met.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.


III.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted 
together with the lay statements, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis at various 
points in time, as well as the etiology of his current 
condition.  In such cases, lay persons untrained in the field 
of medicine and psychiatry are not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for tinnitus and PTSD is 
not warranted.  To that extent, the contentions of the 
veteran and the authors of the lay statements to the contrary 
are unsupported by persuasive evidence. 

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for tinnitus is denied.  
Service connection for PTSD is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

